Action to recover a sum of money advanced by the plaintiff’s assignor to the defendant under circumstances involving fraud in the contracting or incurring of the liability. The order appealed from denied defendant’s motion to dismiss the amended complaint and to vacate the warrant of attachment. However, it granted defendant’s motion to increase the amount of security, which was done to the extent of making it $2,000. Defendant appeals from the order insofar as it denied the vacatur of the warrant of attachment and also from that portion of the order that increased the amount of the security, on the ground that the increase was insufficient. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.